UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14C (RULE 14c-101) SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION 14 (C) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5 (d)(2)) x Definitive Information Statement WHO’S YOUR DADDY, INC. (Name of Registrant As Specified In Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No: 3) Filing Party: 4) Date Filed: WHO’S YOUR DADDY, INC. 26381 Crown Valley Parkway, Suite 230 Mission Viejo, CA 92691 To the Stockholders: The purpose of this Information Statement is to inform the holders of record, as of the close of business on April 1, 2010 (the “Record Date”), of shares of the common stock, par value $0.001 per share, (the “Common Stock”) with voting power of Who’s Your Daddy, Inc., a Nevada corporation (the “Company”), that our Board of Directors (the “Board”) have given written consent, subject to approval by our stockholders as of the Record Date, to approve an amendment and restatement of our Articles of Incorporation to effect the following changes: 1. Change the Company’s name to “FITT Highway Products, Inc.”; and 2. Increase the total number of shares of Common Stock that the Company is authorized to issue from 100,000,000 to 150,000,000.The total number of shares that the Company will be authorized to issue as a result of this increase will be 170,000,000, consisting of 150,000,000 shares of Common Stock, each share having a par value of $0.001 per share, and 20,000,000 shares of preferred stock, each share having a par value of $0.001 per share. These actions were approved on April 1, 2010 by our Board and on June 1, 2010 by stockholders holding a majority of our issued and outstanding voting securities.We anticipate an effective date of July 11, 2010, or as soon thereafter as practicable in accordance with applicable law, including the Nevada General Corporation Law (“NGCL”). WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY. No action is required by you. The accompanying information statement is furnished only to inform our stockholders of the actions described above before they take place in accordance with the NGCL and Rule 14c of the Securities Exchange Act of 1934, as amended. This Information Statement is first mailed to you on or about June 21, 2010. Please feel free to call us at (949) 582-5933 should you have any questions on the enclosed Information Statement. Date: June 21, 2010 For the Board of Directors of WHO’S YOUR DADDY, INC. By: /s/Michael R. Dunn Michael R. Dunn Chief Executive Officer, Chief Financial Officer, Secretary and Director THIS INFORMATION STATEMENT IS BEING PROVIDED TO YOU BY THE BOARD OF DIRECTORS OF THE COMPANY WHO’S YOUR DADDY, INC. 26381 Crown Valley Parkway, Suite 230 Mission Viejo, CA 92691 INFORMATION STATEMENT (Definitive) June 21, 2010 GENERAL INFORMATION This Information Statement has been filed with the Securities and Exchange Commission and is being furnished, pursuant to Section 14C of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), to the holdersof the Common Stock of the Company (the “Stockholders”), to notify such Stockholders that, in lieu of a meeting with Stockholders, the Company received written consents dated June 1, 2010 from eight (8) holders of 30,694,428 voting shares representing approximately 52.27% of the total voting stock of the Company as of the Record Date to amend and restate the Company’s Articles of Incorporation to: 3. Change the Company’s name to “FITT Highway Products, Inc.”; and 4. Increase the number of shares of Common Stock the Company is authorized to issue to 150,000,000 from 100,000,000, each share having a par value of $0.001 per share. Accordingly, your consent is not required and is not being solicited in connection with the approval. On April 1, 2010, the Board approved the above actions, subject to approval by the Stockholders. We are not aware of any substantial interest, direct or indirect, by security holders or otherwise, that is in opposition to matters of action taken. In addition, pursuant to the laws of Nevada, the actions taken by majority written consent in lieu of a special stockholder meeting do not create appraisal or dissenters’ rights. Our Board determined to pursue Stockholder action by majority written consent presented by our outstanding shares of Common Stock entitled to vote in an effort to reduce the costs and management time required to hold a special meeting of Stockholders and to implement the above action to our Stockholders in a timely manner. The above actionswill become effective 20 days following the mailing to the Stockholders of theDefinitive Information Statement, or as soon thereafter as is practicable. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND A PROXY. OUTSTANDING VOTING SECURITIES OF THE COMPANY As of the Record Date, the Company had 100,000,000 authorized shares of Common Stock, of which 58,724,938 were issued and outstanding, and 20,000,000 authorized shares of preferred stock.There were no shares of preferred stock issued and outstanding as of the Record Date.The consenting Stockholders, who consist of eight (8) current Stockholders of the Company, are collectively the record and beneficial owners of 30,694,428 voting shares, which represent approximately 52.27% of the issued and outstanding shares of the Company’s Common Stock that are entitled to vote.The consenting Stockholders voted in favor of the actions described by written consent dated June 1, 2010. Each share of Common Stock entitles the holder to one (1) vote on all matters submitted to the Stockholders. The NGCL provides in substance that unless the Company’s articles of incorporation provide otherwise, stockholders may take action without a meeting of stockholders and without prior notice if a consent or consents in writing, setting forth the action so taken, is signed by the stockholders having not less than the minimum number of votes that would be necessary to take such actionat a meeting at which all shares entitled to vote thereon were present. INFORMATION ON CONSENTING STOCKHOLDERS Pursuant to the Company’s Bylaws and the NGCL, a vote by the holders of at least a majority of the voting shares is required to effect the actions described herein.As of the Record Date, the Company had 58,724,938 shares of Common Stock issued and outstanding and entitled to vote, which for voting purposes are entitled to one vote per share. The consenting Stockholders are the record and beneficial owners of a total of 30,694,428 shares of Common Stock, which represents approximately 52.27% of the total number of voting shares. The consenting Stockholders voted in favor of the actions described herein in a written consent dated June 1, 2010. No consideration was paid for the consent. The consenting Stockholders’ names, affiliations with the Company and beneficial holdings are as follows: Voting Stockholders Affiliation Number of Voting Shares Percentage of Voting Shares Michael R. Dunn CEO, CFO, Secretary and Director 27.25% H. Rand Scott, M.D. None 8.69% Sam Maywood, M.D. None 5.36% Robert E. Crowson, Jr. Controller 4.09% Edon Moyal None 2.09% Alex Everhart None 1.70% Corporate Resource Advisors Inc. None 1.70% Dan Fleyshman None 1.39% Total 52.27% SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information concerning the Common Stock ownership as of the date of April 1, 2010, with respect to: (i)each person who is known to the Company to beneficially own more than 5% of the Company’s Common Stock; (ii)each officer and director of the Company; and (iii)all directors and officers as a group, based upon 58,724,938 shares of Common Stock outstanding.This information as to beneficial ownership was furnished to the Company by or on behalf of each person named.There are no outstanding shares of preferred stock. CommonStock PreferredStock NameandAddressof BeneficialOwners(1) Amountand Natureof Beneficial Ownership Percent Ownership ofClass(2) Amountand Natureof Beneficial Ownership Percent Ownership ofClass Michael R. Dunn, CEO, CFO, Secretary, and Director % -0- % Derek Jones, Director * -0- % Executive officers and directors as a group % -0- % Rand Scott, MD % -0- % Sam Maywood, MD % -0- % Ramon Desage % -0- % * Less than 1% (1) c/o our address, P.O. Box 4709, Mission Viejo, CA 92690, unless otherwise noted. (2) Except as otherwise indicated, we believe that the beneficial owners of Common Stock listed above, based on information furnished by such owners, have sole investment and voting power with respect to such shares, subject to community property laws where applicable. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities.Shares of Common Stock subject to options or warrants currently exercisable, or exercisable within 60 days, are deemed outstanding for purposes of computing the percentage of the person holding such options or warrants, but are not deemed outstanding for purposes of computing the percentage of any other person. INTEREST OF CERTAIN PERSONS IN OR OPPOSITION TO MATTERS TO BE ACTED UPON The directors and officers of the Company do not have any substantial interest in the matters to be acted upon. ACTION: TO CHANGE THE COMPANY’S NAME TO “FITT HIGHWAY PRODUCTS, INC.” On April 1, 2010, our Board approved, subject to receiving the approval of the holders of a majority of our outstanding voting shares, an amendment and restatement of our Articles of Incorporation (the “Restated Articles”), to change our name to “FITT Highway Products, Inc.” The Company was required to change its name as the result of a settlement agreement by which it transferred the rights to the Who’s Your Daddy, Inc. name. Additionally, the name FITT Highway Products, Inc. is descriptive of the Company’s new products and the Board believes it more accurately reflects the nature of the Company’s current business operations.The majority Stockholders approved the Restated Articles pursuant to written consents dated June 1, 2010. A change to the Company’s name will most likely result in a change to the Company’s ticker symbol and CUSIP number.Stockholders will not be required to tender their shares for reissuance; however, shares that are submitted to the transfer agent for whatever reason will be reissued under the new name and CUSIP number.Stockholders should not encounter difficulty in selling or transferring shares as a result of the change in name, CUSIP number or ticker symbol. ACTION: TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK THE COMPANY IS AUTHORIZED TO ISSUE FROM 100,000,,000,000 On April 1, 2010, our Board approved, subject to receiving the approval of the holders of a majority of our outstanding voting shares, the Restated Articles, which increased the total number of shares of Common Stock that the Company is authorized to issue from 100,000,000 to 150,000,000. As a result, the total number of shares that the Company will be authorized to issue will increase from 120,000,000 to 170,000,000, consisting of 150,000,000 shares of Common Stock having a par value of $0.001 per share and 20,000,000 shares of preferred stock having a par value of $0.001 per share.The Board believes that this increase in number of authorized shares of Common Stock is in the best interest of the Company in that it will provide the Company with available shares which could be issued for various corporate purposes, including acquisitions, stock dividends, stock options, convertible debt and equity financings, as the Board determines in its discretion.The Board further believes that the increase in the number of authorized shares of Common Stock will enable the Company to promptly take advantage of market conditions and the availability of favorable opportunities without the delay and expense associated with holding a special meeting of the Stockholders.The Company presently has no specific plans, arrangements or understandings, either written or oral, to issue any of the additional authorized shares of Common Stock.The majority Stockholders approved the Restated Articles pursuant to written consents dated June 1, 2010. The issuance by the Company of any additional shares of Common Stock would dilute both the equity interests and the earnings per share of existing holders of the Common Stock.Such dilution may be substantial, depending upon the amount of shares issued.The newly authorized shares of Common Stock will have voting and other rights identical to those of the currently authorized shares of Common Stock. The proposed Restated Articles are attached hereto as Appendix A.The Restated Articles will become effective following filing with the Secretary of State of the State of Nevada, which will occur promptly following the 20th day after the mailing of this Information Statement to our Stockholders as of the Record Date. NO DISSENTERS’ RIGHTS The holders of the Company’s Common Stock are not entitled to dissenters’ rights under the NGCL, or otherwise, in connection with the increase in the number of authorized shares of Common Stock or the name change.Furthermore, the Company does not intend to independently provide those Stockholders with any such rights. EFFECTIVE DATE Pursuant to Rule 14c-2 under the Exchange Act, the above actions shall not be effective until a date at least twenty (20) days after the date on which the Definitive Information Statement has been mailed to the Stockholders. The Company anticipates that the actions contemplated hereby will be effected on or about the close of business on July 11, 2010. ADDITIONAL INFORMATION The Company is subject to the informational requirements of the Exchange Act, and in accordance therewith files reports, proxy statements and other information including annual and quarterly reports on Form 10-K and 10-Q (the “1934 Act Filings”) with the Securities and Exchange Commission (the “Commission”). Reports and other information filed by the Company can be inspected and copied at the public reference facilities maintained at the Commission at Room 1024, 450 Fifth Street, N.W., Washington, DC20549. Copies of such material can be obtained upon written request addressed to the Commission, Public Reference Section, 450 Fifth Street, N.W., Washington, D.C.20549, at prescribed rates. The Commission maintains a web site on the Internet (http://www.sec.gov) that contains reports, proxy and information statements and other information regarding issuers that file electronically with the Commission through the Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”). MISCELLANEOUS MATTERS The entire cost of furnishing this Information Statement will be borne by the Company. The Company will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of the Common Stock held of record by them and will reimburse such persons for their reasonable charges and expenses in connection therewith. The Board has fixed the close of business on the Record Date for the determination of Stockholders who are entitled to receive this Information Statement. You are being provided with this Information Statement pursuant to Section 14C of the Exchange Act and Regulation 14C and Schedule 14C thereunder, and, in accordance therewith, the above actions will not become effective until at least 20 calendar days after the mailing of the Definitive Information Statement. This Information Statement is being mailed on or about June 21, 2010 to all Stockholders of record as of the Record Date. CONCLUSION As a matter of regulatory compliance, we are sending you this Information Statement which describes the purpose and effect of the above actions.Your consent to the above action is not required and is not being solicited in connection with this action.This Information Statement is intended to provide our Stockholders information required by the rules and regulations of the Exchange Act. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY.THE ATTACHED MATERIAL IS FOR INFORMATIONAL PURPOSES ONLY. Date: June 21, 2010 For the Board of Directors of WHO’S YOUR DADDY, INC. By: /s/Michael R. Dunn Michael R. Dunn Chief Executive Officer, Chief Financial Officer, Secretary and Director
